Citation Nr: 0032199	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  98-08 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to January 
1962.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 RO rating decision, which 
denied service connection for bilateral knee disabilities, 
bilateral ankle disabilities, and bilateral pes planus.  
During the pendency of the appeal, however, the RO granted 
service connection for left knee and right ankle disabilities 
in October 1999.  Hence, the issues on appeal are as 
characterized on the cover page of this decision.

In June 2000, a hearing was held in San Antonio, Texas, 
before the undersigned Veterans Law Judge (Board Member), 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  During that hearing, the appellant 
submitted additional evidence accompanied by a written waiver 
of consideration of that evidence by the RO.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2000).  The Board will consider such 
evidence in connection with the current appeal.

The Board notes that in a written statement submitted at his 
hearing, the veteran asserted that, in 1978, Dr. Sussman told 
him that his pes planus was directly related to his service-
connected right ankle condition.  However, as the matter of 
secondary service connection for bilateral pes planus has not 
been adjudicated, it is referred to the RO for appropriate 
action.

The Board also notes that, in response to assertions advanced 
by the veteran during the pendency of the appeal, in February 
1999, the RO denied, inter alia, service connection right 
knee and left ankle conditions claimed as "secondary to the 
right ankle injury and sprain" (treated as new claims).  In 
denying the claims, the RO pointed out that service 
connection had not been established for a right ankle 
condition.  As noted above, service connection for a right 
ankle condition subsequently was granted.  Since the grant of 
service connection, however, the RO has not considered any 
claims for secondary service connection for right knee and 
left ankle conditions, and no such issues have been addressed 
in any appellate documents.  While the veteran cannot have 
perfected an appeal of any such claims, during his June 2000 
hearing, he continued to assert, alternatively, that service 
connection for right knee and left disorders, on a secondary 
basis, may be warranted.  As these matters are not properly 
before the Board, they are also referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  There is no persuasive medical evidence of a nexus 
between any current right knee disability and any incident of 
the veteran's active military service.  

2.  There is no persuasive medical evidence of a nexus 
between any current left ankle disability and any incident of 
the veteran's active military service.  

3.  The veteran's bilateral pes planus existed prior to his 
enlistment in active military service and did not permanently 
increase in severity therein or as a result thereof.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

2.  A left ankle disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

2.  Bilateral pes planus was not aggravated by his military 
service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 1991); 38 
C.F.R. § 3.303, 3.304, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background  

The report of the veteran's service entrance examination in 
March 1956 noted that the veteran had second degree pes 
planus that was not considered significant or disqualifying.  
In January 1957, the veteran requested supports for his flat 
feet.  Orthopedic foot supports were prescribed.  In April 
1958, the veteran was diagnosed with first-degree pes planus.  
Later that month, the veteran was diagnosed with flat foot 
with valgus condition.  On his report of medical history for 
separation from service, the veteran checked "yes" to the 
question regarding whether he ever had or currently had foot 
trouble.  The examiner stated that the veteran's foot trouble 
referred to fallen arches, which were relieved by foot 
supports.  The veteran's service medical records are negative 
for any findings, complaints or treatment of a right knee or 
left ankle condition.  

In August 1986, Ty H. Goletz, M.D, examined the veteran.  The 
veteran stated that he had aching in both knees since June of 
that year.  He also stated that he sprained his left ankle in 
service.  The veteran was diagnosed with bilateral knee pain 
related to patellofemoral syndrome; bilateral ankle 
deformities, left greater the right.  The physician noted 
that the left ankle condition was secondary to a bony injury 
causing joint malalignment and progressive deterioration of 
the tibial tendon.  

In December 1987, the veteran complained of ankle and knee 
pain.  

In January 1992, the veteran complained of a painful right 
knee over the past several years.  In March 1992, the veteran 
indicated that his knee was fine.  

A March 1994 progress note indicates that the veteran related 
a history of having twisted his left ankle in basic training 
about 40 years ago and that it was weak ever since the 
injury.  He also revealed a history of pes planus and that 
arch supports did not relieve the problem.  The assessment 
was posterior tibial ligament laxity versus rupture with pes 
planus.  A March 1994 medical report from Milton C. Butler, 
M.D., noted that the veteran presented with left ankle pain 
and that his posterior tibial ligament was nonfunctioning.  
The veteran related that he had flat feet his entire life.  
An x-ray study noted a considerable amount of instability at 
the talonavicular joint.  Examination noted that the 
veteran's left fibular was coming in contact with left os 
calcis when he walked causing pain.  The physician 
recommended that the veteran's ankle joint be fused and a 
tendon be transferred to the area.  

Subsequent medical records note continuing treatment for the 
conditions at issue in the form of medication, arch supports, 
and physical therapy.  

A VA joints examination was conducted in May 1999.  In his 
report, the examiner stated that he had reviewed the 
veteran's history.  The diagnoses were chronic strain of the 
deltoid ligament of the right ankle associated with 
planovalgus foot type; left tibialis tendon fatigue; and left 
lateral ankle/subtalar joint impingement secondary to left 
pes planovalgus foot type.  The examiner opined that the 
veteran would have had severe, problematic flat feet 
regardless of active duty and there was no evidence the 
condition was caused or substantially advanced by active 
duty.  

A VA orthopedic examination was conducted in June 1999.  The 
examiner reviewed the claims file and listed the veteran's 
history.  The diagnoses were chronic moderate right ankle 
sprain, with residual laxity and mild degenerative arthritis; 
and left knee sprain with mild post-traumatic arthritis.  The 
examiner noted that the veteran entered service with flat 
feet.  The examiner stated that, based on the veteran's 
history, there was no evidence that the veteran's right knee 
or left ankle condition was caused by service or by his 
service-connected left knee or right ankle condition.  The 
examiner opined that the veteran's right knee and left ankle 
conditions were the result of degenerative, not traumatic, 
processes and were exacerbated by the veteran's nonservice-
connected pes planus.  

In an October 1999 decision, the RO granted service 
connection for a right ankle sprain with degenerative 
arthritis and a left knee sprain with post-traumatic 
arthritis and assigned a 10 percent rating.  

In statements and testimony, the veteran has contended that 
his bilateral pes planus was aggravated in service in that he 
entered service with a very mild degree of pes planus and the 
condition worsened as evidenced by the complaints and 
treatment of the condition contained in his service medical 
records.  He also disagreed with the comments of the examiner 
who performed the service discharge examination in December 
1961 that his foot problems were relived by arch supports.  
The veteran stated that the discharge examination was 
inadequate and he had foot problems at the time of discharge 
and that they were not relieved by the arch supports.  

The veteran has also suggested that although he does not 
specifically remember any injury to the right knee and left 
ankle, these conditions are longstanding and could have 
occurred at the time he injured his left knee and right 
ankle.  Finally, the veteran maintains that he should not be 
penalized because medical records from separation from 
service in 1962 to the 1980's, which would show complaints 
and treatment for his right knee and left ankle conditions, 
are unavailable.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111, 1137.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(b).

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claims 
has been met.  In this regard, the Board notes that the 
veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  Moreover, VA has conducted reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
his claim primarily by requesting medical records from the 
private physicians and VA medical facilities indicated by the 
veteran.  The RO has obtained the veteran's service medical 
records and post-service treatment records.  In fact, VA 
medical opinions were obtained with regard as to whether the 
veteran's pes planus preexisted service or was aggravated by 
service; and whether the veteran's right knee and left ankle 
conditions were incurred in service or caused by his service-
connected left knee or right ankle conditions.  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Thus, the Board 
finds that the claim is ready to be reviewed on the merits.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 



A. Service Connection for Right Knee and
for Left Ankle Disabilities

Follow a careful review of the evidence, the Board finds that 
there is no competent evidence of a nexus between any current 
right knee and/or left ankle disability and his active 
military service.  As noted above, no right knee or left 
ankle injury or condition was shown in service.  Moreover, in 
the only opinion to directly address the question of a nexus 
between current right knee and left ankle disabilities and 
service, the June 1999 VA examiner opined, follow review of 
the veteran's medical records, that there was no such 
relationship.  Rather, he indicated, as noted above, that the 
veteran's right knee and left ankle conditions were the 
result of degenerative, not traumatic, processes.  
Significantly, moreover, the veteran has neither presented 
nor credibly indicated the existence of any evidence to the 
contrary.  While it is true that Dr. Goletz diagnosed the 
veteran with a left ankle condition secondary to a bony 
injury, he did not specifically attribute such condition to 
an in service injury, and did not further elaborate upon the 
basis for his diagnosis.  

The Board does not doubt the sincerity of the veteran's 
belief that his right knee and left ankle conditions may have 
been incurred in service.  However, as a lay person without 
medical training, he is not competent to offer an opinion on 
a medical matter, such as the diagnosis of a disability or an 
opinion as to the relationship between that disability and 
service.  See Jones v. Derwinski, 7 Vet. App. 134, 137 
(1994): Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).   

Under the circumstances of this case, the veteran's claims 
for service connection for right knee and for left ankle 
disabilities must be denied.  In reaching this decision, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine under 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the grant of service 
connection for the conditions at issue, that doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1991).

As a final point, the Board notes that, although the RO 
denied these claims as not well grounded, the Veterans Claims 
Assistance Act of 2000 has eliminated the well-grounded claim 
requirement.  However, the Board finds that there is no 
prejudice to the veteran in the RO considering these claims 
on the merits in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).  As noted above, the duty to 
assist the veteran in developing evidence to support the 
claims has been met.  Moreover, because the claims are being 
denied because of the absence of probative evidence of a 
nexus between the claimed conditions and the veteran's 
service, the outcome of the claim is the same, whether denied 
as not well grounded or on the merits.  Hence, to remand this 
case to the RO for consideration of the issue of whether the 
veteran's claims are well-grounded would be pointless and 
would not result in a determination favorable to him.  See 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 49747 
(1992).  

B.  Service Connection for Bilateral Pes Planus

As pes planus was noted on the veteran's service entrance 
examination in March 1956 , the presumption of soundness with 
regard to the condition is rebutted.  See 38 U.S.C.A. 
§§ 1111, 1137, supra.

As the veteran's disability has been shown to have pre-
existed service, a determination must be made as to whether 
the veteran's preexisting pes planus underwent an increase in 
severity during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306, supra.

In this case, however, there is no medical evidence that 
establishes that the veteran's bilateral pes planus 
permanently worsened during or as a result of service.  While 
the veteran received treatment for pes planus in service, 
there is no evidence that such treatment was for anything 
more than mere symptoms of the veteran's preexisting 
disorder.  Indeed, the May 1999 VA examiner's opinion 
militates against the claim, and the veteran has neither 
presented nor indicated the existence of any medical evidence 
to the contrary.  

The veteran asserts that his pes planus was aggravated by 
service as evidenced by the in-service complaints of foot 
pain and the treatment for his pes planus.  However, as 
explained above, as a lay person he is not competent to offer 
an opinion on a medical matter, such as whether in-service 
complaints and treatment constitute symptoms or an actual 
permanent worsening of the underlying disorder, as opposed to 
symptoms.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 494-95.  As noted above  claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak, 2 Vet. App. at 611.   

On the basis of the foregoing, the Board must conclude that 
aggravation of the veteran's pre-existing bilateral pes 
planus by his active military service has not been 
established, and that the claim for service connection for 
pes planus must be denied.  The preponderance of the evidence 
is against the claim; hence, the benefit-of-the-doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55-57.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.  

Service connection for bilateral pes planus is denied.  


		
	JACQUELINE E. MONROE 
	Veterans Law Judge
	Board of Veterans' Appeals



 

